—Judgments, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered March 15, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and convicting him, upon his plea of guilty, of the same crime, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks in question were fair comment on the evidence and were responsive to the defense summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.